DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (U.S. Pub. 2007/0203539 hereinafter “Stone”).
Regarding claims 1, 26 and 30, Stone discloses a system, method and computer-readable medium for identifying a set of stimulation parameters, the system comprising: a computer processor (e.g. 80) configured and arranged to perform the following actions: providing a model of a lead comprising a plurality of electrodes (e.g. Figs. 28-30), wherein the plurality of electrodes comprises a plurality of the segmented electrodes (e.g. Figs. 14A-14F; 15A-15D) forming at least one set of segmented 
Regarding claim 2, Stone further discloses wherein projecting the target point comprises projecting the target point onto a nearest point of the surface of the lead to identify the virtual electrode (e.g. see Fig. 28, “line encircles the virtual electrode on the lead.”).
Regarding claim 3 and 27, Stone further discloses wherein the actions further comprise calculating the electrical field in a region that does not overlap with the lead and is bounded by a plane tangent to the lead at the virtual electrode (e.g. 518; see Fig. 30).
Regarding claim 4, Stone further discloses wherein the electrical field is a scalar potential field, a vector field, or a field of Hamiltonians of a divergence of an electrical field (e.g. ¶196).
Regarding claims 5 and 28, Stone further discloses wherein the actions further comprise receiving a user modification of at least one of the stimulation parameters (e.g. ¶243).
Regarding claims 6 and 29, Stone further discloses wherein the actions further comprise defining at least one guarding electrode adjacent the virtual electrode (e.g. see Figs. 15A-15D; 17A-17B; “wherein there are guarding electrodes for steering the field”).
Regarding claim 7, Stone further discloses wherein defining at least one guarding electrode comprises defining two guarding electrodes circumferentially disposed on opposite sides of the virtual electrode (e.g. see Figs. 15A-15D; 17A-17B; “wherein there are guarding electrodes for steering the field”).
Regarding claim 8, Stone further discloses wherein the virtual electrode is modeled as a monopolar point source (e.g. see Figs. 15A-15D; “single point monopolar model”).
Regarding claim 9, Stone further discloses wherein the actions further comprises receiving a user modification to modify the electrical field radially (e.g. see Fig. 30).
Regarding claim 10, Stone further discloses wherein the actions further comprises receiving a user modification to modify the electrical field longitudinally (e.g. see Fig. 28).
Regarding claim 21, Stone further discloses wherein selecting the set of stimulation parameters comprises selecting two or more of the electrodes to approximate the electrical field generated by the virtual electrode (e.g. see Fig. 28).
Regarding claim 22, Stone further discloses wherein receiving a user modification comprises receiving the user modification to spread the electrical field radially (e.g. see Fig. 30; “Allowing the user to adjust the field radially”).
Regarding claim 23, Stone further discloses wherein receiving a user modification comprises receiving the user modification to focus the electrical field radially (e.g. see Fig. 30 “Allowing the user to adjust the field radially”).
Regarding claim 24, Stone further discloses wherein receiving a user modification comprises receiving the user modification to spread the electrical field longitudinally (e.g. see Fig. 28).
Regarding claim 25, Stone further discloses wherein receiving a user modification comprises receiving the user modification to focus the electrical field longitudinally (e.g. see Fig. 28).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792